Title: From Thomas Jefferson to Edmund Randolph, [6? March 1791]
From: Jefferson, Thomas
To: Randolph, Edmund



[6? March 1791]

The inclosed papers will shew you that cessions are to be made by landholders near George town, to the President for carrying into effect the establishment of the federal government there. In all cases where it is permitted, the lands are to be paid for, and the private title cleared off. I am not certain whether some of the cessions are not with a reservation of a portion of the land, without any other alternative. In these cases the condition must be submitted to.—The President wishes you to prepare a form of conveyance to be executed by each landholder separately, the lands to be conveyed to him in fee, to be disposed of to such persons, on such estates and conditions, or to be retained and so applied, as he in his discretion shall think most promotive of the objects of accomodating the federal government there, erecting and appropriating buildings, reserving grounds for public use of pleasure, annexing such conditions to his reconveyances of the lots and grounds as may secure a submission to such regulations as may be expedient till there be a corporation authorised to enact byelaws &c. &c. &c.—I rather believe the President would wish to have this as soon as you can.
